DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112, requires the specification to be written in “full, clear, concise, and exact terms.” The specification is replete with terms which are not clear, concise and exact. The specification should be revised carefully in order to comply with 35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112. Examples of some unclear, inexact or verbose terms used in the specification are:
page 17, “a partition of a partitioning an inside of a dust housing”
Page 106, “further, referring to FIG. 6,” nothing described thereafter is found in figure 6
Page 109, “referring to fig. 6” nothing described thereafter is found in figure 6

The disclosure is objected to because of the following informalities: 
page 3, “so that the agitator is not disturbed by an obstacle during the body rotates” should read “so that the agitator is not disturbed by an obstacle as the body rotates”
page 4, “at a front side than the agitator” should read “ at a front side of the agitator”
page 6, “at a rear side than a storage space” should read “at a rear side of a storage space”
page 8, “at a front side than the pair of spin mops” should read “at a front side of the pair of spin mops”
page 9, “and communicate the collection space and the storage space” is recommended to read “connect the collection space and the storage space”
page 12-13, “further, a cleaner according to the present disclosure a body and a pair of spin mops” should read “further, a cleaner according to the present disclosure having a body and a pair of spin mops”
page 16, “at a front side than a storage space” should read “at a front side of a storage space
page 35, “and assembling them eachother” should read “and assembling them together”
page 36, “may detachably assembled with at least one of the upper housing…” should read “may be detachably assembled with at least one of the upper housing…”
page 41, “a protrude to a down side than” should read “and protrude to an underside of”
page 41, “disposed at a rear side than” should read “at a rear side of”

page 58, “from being separated to the installation space” should read “from being separated from the installing space”
Page 59, mop misspelled as “map”

Page 67, the second lever elastic member is incorrectly called out as “2252”, according to figure 16 it should be “2542”

page 97, “to portions where the levers 2510 and 2520 can be minimized” should read “to portions where the levers 2510 and 2520 are can be minimized”
page 105, “and a driving control may be difficult” should read “ and driving control may be difficult”
page 116, “are disposed at a read side than” should read “are disposed at a rear side of”
Appropriate correction is required.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “2207” has been used to designate both a key groove and a fastening groove.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:
Mop driving unit 60 (Page 31)
Lever 2500 (Page 33-34, 53, 65)
Storage space 2014 (Pages 36, 64)
Insertion portion 2160 (Pages 49-50)
Bearing 2600 (Pages 83-84)
Side Cover 2160 (Page 98)
Power transmission assembly 2340 (Pages 99-104)
Ag2a (Pages 106, 108)
Ag2b (Pages 106, 108)
Pump 85  (Page 125)
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:
Element 50 (Fig 2)
Element Rb (Fig 14)
Element 2515 (Fig 15)
Element 65a (Fig 24)
Element 65b (Fig 24)
  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-5, 10-12, and 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the embodiment of figure 13 of Johnson (U.S. Patent Application No. 2019/0191952).
Regarding claim 1, referring to fig. 13, Johnson teaches a mobile cleaner (210), comprising: a body having an outer surface (212), a shape of the outer surface when viewed from a top of the body being at least a part of a circle (see figure 12), the body being configured to move on a surface (217); and a sweep module (246) positioned on a lower portion of the body to collect foreign material from the surface, the sweep module being vertically overlapped and covered by the body when viewed from the top of the body (see figure 13, the body comprises element 212 and the movable part near element 251, therefore the sweep module is vertically overlapped), wherein the sweep module comprises: an agitator configured to rotate and collect the foreign material from the surface (paragraph [0073], “any suitable agitator including one more brush rolls can be provided”); and a storage space (244) where the foreign material collected by the agitator is stored, wherein, with reference to a direction of movement of the body, the storage space (244) is disposed at a front side of the agitator (see figure 13).

    PNG
    media_image1.png
    578
    690
    media_image1.png
    Greyscale

It is further noted by the examiner that claim 1 is also rejected under 35 U.S.C 103 as being unpatentable over the embodiment of figure 5 of Johnson, in view of Kim (US Patent Application No. 2013/0312215) (see Claim Rejections 35 USC § 103).
Regarding claim 3, Johnson teaches the mobile cleaner of claim 1 (210), wherein the body includes an insertion hole facing the surface (see annotated fig. 13) and an installation space positioned within the body and communicating with the insertion hole (see annotated fig. 13), and wherein the sweep module is configured to be detachably coupled to the body in the installation space through the insertion hole (see annotated fig. 13). It is noted that one portion of the body 212 is detachably coupled to the other portion of the body (near element 251).
Regarding claim 4, Johnson teaches the mobile cleaner of claim 1 (210), wherein the sweep module (246) further comprises: a dust housing including a collection space (222, brush chamber) for collecting the foreign material from the surface and the storage space (244), wherein the agitator is rotatably coupled to the dust housing and is disposed in the collection space (paragraph [0073], “any suitable agitator”). An illustration of the dust housing and storage space can be seen in figure 5. It is noted by the examiner that while figure 5 shows the embodiment of claim 1, the disclosure of Johnson notes that the robot 210 is similar to the robot 10 and the description of the like parts of the robot 10 applies to the robot 210 (paragraph [0069]). Therefore, the dust housing and storage space described by figure 5 apply to the embodiment of figure 13.
Regarding claim 5, Johnson teaches the mobile cleaner of claim 4 (210), wherein the collection space (222) includes a collection opening having a width greater than a width of the storage space (see figure 14).
Regarding claim 10, Johnson teaches the mobile cleaner of claim 4 (210), further comprising: a partition wall disposed inside the dust housing, the partition wall partitioning the collection space and the storage space (see annotated figure 5).

    PNG
    media_image2.png
    402
    380
    media_image2.png
    Greyscale

Regarding claim 11, Johnson teaches the mobile cleaner of claim 10 (210), further comprising: a storage opening (see annotated figure 5) on the partition wall that fluidly couples the collection space and the storage space, wherein the foreign material collected by the agitator is configured to be moved from the collection space to the storage space through the storage opening.
Regarding claim 12, Johnson teaches the mobile cleaner of claim 11 (210), wherein the storage opening is disposed on an upper side of the partition wall see annotated figure 5).
Regarding claim 13, Johnson teaches the mobile cleaner of claim 4 (210), wherein the dust housing comprises: a housing assembly, the collection space (see annotated figure 5) and the storage space (244R) being disposed inside of the housing assembly, the housing assembly including (i) a collection opening fluidly coupled to the collection space and facing the surface (see figure 5) (ii) a partition wall (see annotated figure 5) partitioning the collecting space and the storage space (244R), and (iii) a storage opening (see annotated figure 5) disposed on the housing assembly or the partition wall, the storage opening configured to direct the foreign material from the collection space to the storage space (244R), wherein the collection space is disposed at a rear side of the partition wall (see annotated figure 5), the storage space (244R) is disposed at a front side of the partition wall (see annotated figure 5), and the storage opening is disposed at an upper side of the partition wall (see annotated figure 5).

Regarding claim 14, Johnson teaches the mobile cleaner of claim 13 (210), wherein the agitator extends in a left-right direction of the collection space (see figure 14) and is positioned at a rear side of the partition wall (see annotated figure 5).

Regarding claim 15, Johnson teaches the mobile cleaner of claim 13 (210), wherein the partition wall extends around a front side of the agitator (figure 14 shows the partition wall surrounding the agitator (not shown)). It is noted that in figure 13, the storage space is forward of the agitator, and therefore the partition wall is located on the front side of the agitator.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 1, 2, 6, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over the embodiment of figure 5 disclosed in Johnson, in view of Kim (US Patent Application No. 2013/0312215).
Regarding claim 1, referring to fig. 5, Johnson teaches a mobile cleaner (10), comprising: a body having an outer surface (12), a shape of the outer surface when viewed from a top of the body being at least a part of a circle (see figure 3), the body being configured to move on a surface (17); and a sweep module (40) positioned on a lower portion of the body to collect foreign material from the surface, the sweep module being vertically overlapped and covered by the body when viewed from the top of the body (see figure  5), wherein the sweep module comprises: an agitator configured to rotate and collect the foreign material from the surface (41); and a storage space (44) where the foreign material collected by the agitator is stored.
The embodiment of figure 5 of Johnson does not teach, with reference to a direction of movement of the body, the storage space being disposed at a front side of the agitator.
Kim discloses, with reference to a direction of movement of the body, a storage space (40), disposed at a front side of the agitator (20). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the mobile robot of the embodiment of figure 5 of Johnson to have the storage space disposed at a front side of the agitator, as doing so would allow the user to easily attach/detach the dust collector from the case (Kim Paragraph [0050]).

Regarding claim 2, the embodiment of figure 5 of Johnson in view of Kim discloses The mobile robot of claim 1, wherein the storage space is positioned at a front side of the body relative to a center of the body (the storage space of the embodiment of figure 5 of Johnson in view of Kim is disposed at the front side of the agitator, which is itself positioned at a front side relative to a center of the body, therefore the storage space is also at a front side relative to a center of the body.)

Regarding claims 6 and 9, all elements claimed in claims 6 and 9 are recited in the embodiment of figure 5 of Johnson, as will be elaborated below.

Claims 2, 6, 9, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over the embodiment of figure 13 disclosed in Johnson, in view of the embodiment of figure 5 disclosed in Johnson.
Regarding claim 2, the embodiment of fig. 13, disclosed in Johnson teaches the mobile cleaner of claim 1 (210).
The embodiment of fig. 13 disclosed in Johnson does not teach the storage space being positioned on a front side of the body relative to a center of the body.
The embodiment of figure 5 disclosed in Johnson teaches the storage space (44) being positioned on a front side of the body relative to a center of the body (see figure 5).
The embodiment of figure 13 of Johnson shows the storage space (44) behind the center of the body with regards to the direction of intended motion but forward of the brush. The embodiment of figure 5 of Johnson shows the claimed location of the storage space ahead of the center of the body but behind the brush. The two embodiments appear to be substantially identical except for the mere reversal of the relative components. The mere reversal of parts without a new or unexpected result has been held to be obvious. See In re Gazda, 104 U.S.P.Q 400 (C.C.P.A. 1955); MPEP 2144.04 (VI) a. A review of the applicant’s specification does not provide any criticality to the relative orientation of the components.
It therefore would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide the embodiment of figure 13 of Johnson with a storage space forward to a center of the body as taught by the embodiment of figure 5 of Johnson, as part of an obvious reversal of the parts of the embodiment of fig. 13 of Johnson. The reversal of parts would merely provide the agitator/sweep module on the forward half of the robot body without substantially affecting the functionality of the agitator. Thus, an ordinary skilled art would have found the mere placement of the agitator on the forward half of the body as a mere reversal of parts. 

Regarding claim 6, The embodiment of figure 13 of Johnson discloses the mobile cleaner of claim 1.
The embodiment of figure 13 of Johnson does not disclose: a pair of spin mops rotatably coupled to the body, the pair of spin mops configured (i) to be in contact with the surface and (ii) to move the body on the surface, wherein the storage space is positioned at a front side of the body relative to the pair of spin mops.
The embodiment of figure 5 of Johnson discloses a pair of spin mops (61) rotatably coupled to the body, the pair of spin mops configured (i) to be in contact with the surface and (ii) to move the body on the surface (paragraph [0062] “aid or improve locomotion”) , wherein the storage space is positioned at a front side of the body relative to the pair of spin mops (fig. 4, 44 positioned at a front side of 61).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to provide the embodiment of figure 13 disclosed in Johnson with the spin mops disclosed in the embodiment of figure 5 of Johnson, as doing so would allow for the cleaner to deep clean the surface (Johnson paragraph [0002]).

Regarding claim 9, The embodiment of figure 13 of Johnson in view of the embodiment of figure 5 of Johnson teaches the mobile cleaner of claim 6 (210), where in each spin mop of the pair of spin mops further includes a spin shaft that forms a center of rotation of the spin mop (Johnson Paragraph [0031], “the at least one pad 61 can be driven to rotate about a vertical axis that intersects with the center of the respective pad 61”) and wherein a width of the agitator is greater than a spacing between the spin shafts of the pair of spin mops and is less than a width of the installation space (see figure 4).

Regarding claim 18, The embodiment of figure 13 of Johnson in view of the embodiment of figure 5 of Johnson teaches the mobile cleaner of claim 13 (210), further comprising: a discharge opening (244R) extending through the housing assembly and fluidly coupled to the storage space; and a dust cover detachably attached to the housing assembly (251), the dust cover covering the discharge opening (see figure 15). 

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson as applied to claim 15 above, and further in view of Cristoph (U.S. Patent Application No. 2019/0125156).

Regarding claim 16, Johnson teaches the mobile cleaner of claim 15 (210), comprising a partition wall (see annotated figure 5).
Johnson does not teach the partition wall comprising: a first partition portion not in contact with the agitator; and a second partition portion extending from the first partition portion to an upper side and in contact with the agitator.
Cristoph teaches a cleaner comprising: a first partition portion not in contact with the agitator (see annotated figure 7); and a second partition portion extending from the first partition portion to an upper side and in contact with the agitator (see annotated figure 7).

    PNG
    media_image3.png
    913
    1147
    media_image3.png
    Greyscale


It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide the mobile cleaner of Johnson with the first and second partition portions of Cristoph, as doing so would allow for dust to be effectively guided away from the agitator and prevent dirt from dripping back onto the agitator (Cristoph paragraph [0022]).

Regarding claim 17, Johnson in view of Cristoph discloses the mobile cleaner of claim 16 (210); wherein a center of curvature of the second partition portion is positioned inside the agitator (see figure 4).

Claim(s) 7, 8, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over the first and embodiment of figure 13s of Johnson as applied to claim 6 above, and further in view of Zhu (U.S. Patent Application No 2020/0275819).

Regarding claim 7, the embodiment of figure 13 of Johnson in view of the embodiment of figure 5 of Johnson discloses the mobile cleaner of claim 6. 
the embodiment of figure 13 of Johnson in view of the embodiment of figure 5 of Johnson does not disclose the diameter of each spin mop of the pair of spin mops being greater than the radius of the body.
[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). In order to properly support a rejection on the basis that an invention is the result of "routine optimization", the examiner must make findings of relevant facts, and present the underpinning reasoning in sufficient detail. The articulated rationale must include an explanation of why it would have been routine optimization to arrive at the claimed invention and why a person of ordinary skill in the art would have had a reasonable expectation of success to formulate the claimed range. See In re Stepan, 868 F.3d 1342, 1346, 123 USPQ2d 1838, 1841 (Fed. Cir. 2017).
Here, Zhu discloses a mop with movable plates (Zhu 11) that move out beyond the body, this allows for a widening of the area that the mop can cover. It is stated in Zhu that maximizing the area of the mop improves mopping efficiency (Zhu Paragraph [0015]). The disclosure of Zhu shows that it is well known in the art that the area of a mop is a result effective variable controlling the mopping efficiency, and that increasing the area of a mop will produce the recognized result of improving mopping efficiency. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the two spin mops of Johnson to each have a diameter greater than the radius of the body, as changing the size of the spin mops would have been a matter of routine optimization, and one of ordinary skill in the art, before the effective filing date of the claimed invention, would have had a reasonable expectation of success that increasing the size of the mops would have resulted in increased mopping efficiency, e.g. allowing the robot to clean an area of floor in fewer passes, reducing the time needed to clean the floor. It is further noted by the examiner that Applicant has provided no criticality to the claimed range.

Regarding claim 8, given the reasoning provided in the rejection of claim 7, it is further stated that it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the spin mops of Johnson (Johnson 61) to have a first portion that is vertically overlapped and covered by the body when viewed from the top of the body, and wherein a ratio of an area of the first portion to a total area of each spin mop is 85% to 95%. An ordinary skilled worker would have found the claim ratio to be an obvious optimization of the size of the mops of Johnson to affect the cleaning efficiency.

Regarding claim 19, given the reasoning provided in the rejection of claim 7, the embodiment of figure 13 of Johnson in view of the embodiment of figure 5 of Johnson and further in view of Zhu teaches a mobile cleaner (210), comprising: a body configured to move on a surface (212), the body having a substantially circular configuration when viewed from a top of the body (see figure 12), and a pair of spin mops coupled on the body (61); the pair of spin mops being configured to contact the surface and rotate, wherein the rotation of the spin mops is configured to move the body on the surface (paragraph [0062], “aid or improve locomotion”), wherein a rotation of axis of each spin mop of the pair of spin mops is offset from a center of the body (see figure 4) a first portion of each spin mop of the pair of spin mops is covered by the body such that a ratio of an area of the first portion to a total area of each spin mop is 85% to 95%.

Regarding claim 20, The embodiment of figure 13 of Johnson in view of the embodiment of figure 5 of Johnson and further in view of Zhu teaches the mobile cleaner of claim 19 (210), further comprising: a sweep module coupled to the body and configured to collect foreign material from the surface as the body moves on the surface (near element 246), wherein the sweep module is covered by the body when viewed from a top of the body (see figure 12), and wherein the sleep module includes a storage space (244), and an agitator configured to rotate and direct the foreign material on the surface into the storage space (41), wherein, with reference to a direction of movement of the body, the storage space is disposed in front of the agitator (see figure 12).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J QUINN whose telephone number is (571)272-4606. The examiner can normally be reached Monday Through Friday, 8AM-5PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Shanske can be reached on 571-270-5985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/T.J.Q./Examiner, Art Unit 4188                                                                                                                                                                                                        
/GERALD L SUNG/Primary Examiner, Art Unit 3741